Citation Nr: 0827717	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  06-26 823	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to non-service-connected death pension 
benefits. 

2.  Entitlement to accrued benefits. 

ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty with the Philippine 
Commonwealth Army from December 1941 to September 1942, and 
with the Regular Philippine Army from August 1945 to May 
1946.  He was a prisoner of war of the Japanese Government 
from April 9, 1942 to September 27, 1942.  The appellant is 
his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Philippines.


FINDINGS OF FACT

1.  The veteran served with the Philippine Commonwealth Army 
from December 1941 to September 1942, and with the Regular 
Philippine Army from August 1945 to May 1946.  He was a 
prisoner of war of the Japanese Government from April 9, 1942 
to September 27, 1942.

2.  The veteran died on November [redacted], 2005.

3.  At the time of the veteran's death, there was no pending 
claim for VA benefits nor was the veteran entitled to 
benefits which were unpaid.

4.  The veteran had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.

5.  The veteran did not possess the requisite service to 
allow his surviving spouse to qualify for VA nonservice-
connected death pension benefits.




CONCLUSIONS OF LAW

1.  The service requirements for eligibility for VA 
nonservice-connected death pension benefits have not been 
met.  38 U.S.C.A. §§ 101(2), 101(24), 107, 1521, 1541 (West 
2002); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.203 (2007).

2.  There is no basis for entitlement to accrued benefits.  
38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in March 2006, VA notified the appellant 
of the information and evidence needed to substantiate and 
complete her claims, including what part of that evidence she 
was to provide and what part VA would attempt to obtain for 
her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the appellant to submit evidence establishing 
the veteran's active service in the service of the United 
States Armed Forces and/or showing that there was a claim 
pending at the time of the veteran's death and noted other 
types of evidence the appellant could submit in support of 
her claims.  The appellant also was informed of when and 
where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA has 
substantially satisfied the requirement that the appellant be 
advised to submit any additional information in support of 
her claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below in greater detail, the evidence 
does not support granting either of the appellant's claims as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Thus, any failure to notify and/or develop these 
claims under the VCAA cannot be considered prejudicial to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in July 2007, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the appellant of her rights and responsibilities under the 
VCAA.  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
March 2006 letter was issued to the appellant and her service 
representative prior to the March 2006 rating decision which 
denied the benefits sought on appeal; this, this notice was 
timely.  Because the appellant's claims are being denied in 
this decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the appellant.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording her the opportunity to give testimony before 
the RO and the Board, although she declined to do so.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
claims file; the appellant has not contended otherwise.

Entitlement to Non-Service-Connected Death Pension Benefits

The appellant in this case seeks entitlement to VA non-
service-connected death pension benefits based on the 
veteran's service.  

A non-service-connected death pension is payable to the 
surviving spouse of a veteran of a war who has the requisite 
wartime service.  38 U.S.C.A. §§ 1521, 1541 (West 2002).  To 
establish basic eligibility for VA nonservice-connected death 
pension benefits, in part, the claimant must be a veteran who 
had active military, naval, or air service.  38 U.S.C.A. 
§§ 101(2)(24), 1521(j) (West 2002); 38 C.F.R. §§ 3.1, 3.6 
(2007).  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002).  "Active 
military, naval, or air service" includes active duty.  In 
turn, "active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6 (2007).  The "Armed Forces" consists 
of the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 C.F.R. 
§ 3.1 (2007).

Service in the Philippine Scouts and the organized military 
forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2007).  
Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army prior to July 1, 1946, is 
included for VA compensation benefits, but not for VA 
nonservice-connected death pension benefits.  38 C.F.R. 
§ 3.40(b)(c)(d) (2007).  

In the present case, the United States Army Reserve Personnel 
Center (RPC) notified VA in November 1990 that the veteran 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.  The RPC also notified VA in 
July 1997 indicated that additional evidence submitted by the 
veteran was insufficient to warrant a change in the prior 
negative certification.  

In a VA Memorandum for the File dated in February 2005, it 
was noted that the record showed that the veteran had served 
with the Philippine Commonwealth Army from December 15, 1941 
to September 27, 1942, and with the Regular Philippine Army 
from August 1, 1945 to May 30, 1946.  The veteran also had 
been a prisoner of war of the Japanese Government from 
April 9, 1942 to September 27, 1942.  

The veteran died on November [redacted], 2005.  The appellant's claim 
for nonservice-connected death pension and accrued benefits 
was received in December 2005.  

The Board finds that the appellant's claim of entitlement to 
non-service-connected death pension benefits must be denied 
as a matter of law.  Specifically, the Board finds that the 
decedent's (veteran's) type of service is not service which 
qualifies a claimant for certain VA benefits such as non-
service-connected death pension.  It is clear from the 
relevant laws and regulations that persons with service in 
the Philippine Commonwealth Army, including the recognized 
guerrillas, are not considered to have been in active 
military service with the Armed Forces of the United States 
for the purpose of establishing entitlement to VA nonservice-
connected death pension benefits.  38 U.S.C.A. § 107 (West 
2002); 38 C.F.R. § 3.40 (2007).  Basic eligibility for 
nonservice-connected death pension benefits is precluded 
based on the veteran's service.  As the disposition of this 
claim is based on the law, and not the facts of the case, the 
claim must be denied based on the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Entitlement to Accrued Benefits

An accrued benefit arises after a veteran has died.  Although 
a veteran's claim does not survive his death [see Landicho v. 
Brown, 7 Vet. App. 42 (1994)], certain individuals may be 
entitled to accrued benefits under certain conditions.  Among 
the requirements for accrued benefits are that a claim must 
be filed within a year after the veteran's death.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2007).

Applicable law provides that an individual entitled to 
accrued benefits may be paid periodic monetary benefits to 
which a veteran was entitled at the time of his death under 
existing ratings, or based on evidence in the file at the 
time of the veteran's death.  38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. § 3.1000 (2007).

The United States Court of Appeals for the Federal Circuit 
has made it clear that, in order to support a claim for 
accrued benefits, the veteran must have had a claim pending 
at the time of his death for such benefits, or otherwise be 
entitled to them under an existing rating or decision.  
38 U.S.C.A. §§ 5101(a), 5121(a) (West 2002); see also Jones 
v. West, 136 F.3d 1296 (Fed. Cir. 1998).  

The Board finds that the appellant's claim of entitlement to 
accrued benefits also must be denied as a matter of law.  In 
this case, there was no claim pending at the time of the 
veteran's death.  Nor was the veteran entitled to periodic 
monetary benefits which were due and unpaid at the time of 
his death.  Under the circumstances, there is no legal 
entitlement to accrued benefits.  See Sabonis, 6 Vet. 
App. at 426.

Finally, the Board notes that, in reaching this 
determination, it reviewed all of the evidence in the 
veteran's claims file, including the appellant's multiple 
contentions, as well as various service administrative 
records and reports from the U.S. Army Reserve Personnel 
Center.  Although the Board has an obligation to provide 
adequate reasons and bases supporting its decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis in this decision focused specifically on 
what evidence is needed to substantiate the appellant's 
claims, and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).


ORDER

Entitlement to non-service-connected death pension benefits 
is denied.

Entitlement to accrued benefits is denied.



	                        
____________________________________________
	MICHAEL T. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


